[Cite as Hewitt v. L.E. Myers Co., 2011-Ohio-5413.]


                Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 96138



                                      LARRY HEWITT
                                                      PLAINTIFF-APPELLEE

                                                       vs.


                         THE L.E. MYERS CO., ET AL.
                                                      DEFENDANTS-APPELLANTS




                                           JUDGMENT:
                                            AFFIRMED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CV-711717

        BEFORE: Kilbane, A.J., Blackmon, J., and Celebrezze, J.

        RELEASED AND JOURNALIZED:                            October 20, 2011
ATTORNEYS FOR APPELLANT

Benjamin C. Sassé
Mark F. McCarthy
Tucker Ellis & West L.L.P.
1150 Huntington Building
925 Euclid Avenue
Cleveland, Ohio 44115

ATTORNEYS FOR APPELLEES

For Larry Hewitt

Frank Gallucci III
David E. Gray II
Michael D. Schroge
Plevin & Gallucci Co., L.P.A.
55 Public Square - Suite 2222
Cleveland, Ohio 44113

Paul W. Flowers
Paul W. Flowers Co., L.P.A.
Terminal Tower - 35th Floor
50 Public Square
Cleveland, Ohio 44113

For Bureau of Workers’ Compensation
and Ohio Attorney General

Adam J. Bennett
Andrew Cooke & Associates, L.L.C.
243 North Fifth Street - Third Floor
Columbus, Ohio 43215
MARY EILEEN KILBANE, A.J.:

      {¶ 1} Defendant-appellant, The L.E. Myers Co. (L.E. Myers), appeals from the

trial court’s judgment denying its motion for directed verdict and motion for judgment

notwithstanding the verdict. Finding no merit to the appeal, we affirm.

      {¶ 2} The instant appeal arises from a workplace intentional tort action filed by

Larry Hewitt (Hewitt) against L.E. Myers; the Administrator, Bureau of Workers’

Compensation (BWC); and the former Ohio Attorney General, Richard Cordray (OAG).1

Hewitt filed his complaint in December 2009, and was granted leave to amend on April

14, 2010.2

      {¶ 3} The amended complaint alleges that in June 2006, Hewitt, a second-step

apprentice lineman for L.E. Myers, was electrically shocked after he was instructed by his

supervisor to work alone in an elevated lift machine (bucket) with energized high-voltage

power equipment and without wearing his protective safety equipment. He alleges his

superiors told him that he did not have to wear his protective rubber gloves and sleeves

while replacing the high-voltage electrical line with a new line. Hewitt claims that

unbeknownst to him, the lines were not all de-energized and he inadvertently contacted an

energized wire. Hewitt alleges L.E. Myers knew with a substantial certainty that he


      1The BWC was included in the lawsuit as a result of subrogation rights it
asserted and the OAG was included because of constitutional issues relating to R.C.
2721.12.
      2 Hewitt
             previously filed his workplace intentional tort claim against L.E.
Myers in June 2008, but then dismissed the case without prejudice in December
2008.
would be injured when working alone in an elevated lift machine with live high-voltage

power transmission equipment and without proper safety equipment or training. Hewitt

claims that as a result of this incident, he sustained multiple and permanent injuries,

emotional distress, pain and suffering, and other damages.3

       {¶ 4} L.E. Myers moved to dismiss the first amended complaint, or in the

alternative, leave to file a motion for summary judgment. The trial court denied the

motion to dismiss and leave to file a motion for summary judgment. L.E. Myers asked

the trial court to reconsider the denial of its motion for leave to file for summary

judgment. The trial court granted L.E. Myers’ request and L.E. Myers filed its motion

for summary judgment in July 2010.         However, L.E. Myers’ motion for summary

judgment was subsequently stricken from the record for failing to comply with the court’s

discovery orders. The matter proceeded to a jury trial, at which the following evidence

was adduced.

       {¶ 5} In   early 2005, Hewitt enrolled in the American Line Builders

Apprenticeship Training Program (ALBAT). When he completed this program, Hewitt

became certified as an apprentice and began working with L.E. Myers. L.E. Myers hired

Hewitt, through a local union, to assist with the installation of new electrical wires along

Route 60 in New London, Ohio.




       3InCount 2, which has not been appealed, Hewitt sought a declaration that
R.C. 2745.01 is unconstitutional.
      {¶ 6} At the time of the incident, Hewitt was a second-step apprentice, which

meant that he was in the early stages of his apprenticeship. At the second step, a person

learns the trade and how to climb utility poles under a journeyman lineman’s supervision.

A second-step apprentice is not certified to work around any voltage greater than 500

volts. There are seven steps in the ALBAT program before an apprentice completes the

apprenticeship program and becomes a lineman.

      {¶ 7} On June 14, 2006, Hewitt reported to the New London worksite with his

coworkers. Journeyman lineman Dennis Law (Law) supervised Hewitt that day and

informed Hewitt that he would be replacing the wiring on the poles alone in the bucket

above, while Law directed traffic below. Law testified the crew was short-staffed, so he

was instructed to direct traffic in addition to supervising Hewitt. Law asked Hewitt if he

had a problem working alone in the bucket. Hewitt was nervous and replied, “yeah, I

never been up by myself.” Law told him that he “would be okay.” Hewitt testified Law

then told him that he “shouldn’t need no rubbers [protective gloves] going up to work on

the line” because he would not be working with energized wires. Thus, Hewitt believed

that he was not going to be working with any energized lines that day.

      {¶ 8} Hewitt maneuvered his bucket near the wires and removed the neutral wire

wearing his leather gloves. Law was flagging traffic while simultaneously attempting to

supervise Hewitt alone in the bucket 35 feet above. He yelled “hey” to Hewitt, which

caused Hewitt to look over his shoulder. Law intended to tell Hewitt to put on his rubber

gloves. As Hewitt looked back, the tie wire he held in his right hand touched an
energized wire, causing him to be electrically shocked. Hewitt then maneuvered himself

to the ground. He tried to pull up his sleeve, but his shirt was stuck to his arm. Hewitt

testified that his arm looked like a burnt cigarette. Hewitt’s burns cover his entire arm,

underneath his underarm, around his shoulder, and onto his back.

       {¶ 9} Foreman Julian Cromity (Cromity) testified that on that morning he had a

discussion with crew foreman Steve Dowdy (Dowdy) that it would be good experience

for the apprentices to clip in the wire without wearing their rubber gloves and sleeves

because it was hot that day and the primary line was de-energized. However, Law

testified that he told Hewitt to wear rubber gloves and sleeves and Dowdy told everyone

to wear rubber gloves and sleeves.      L.E. Myers District Superintendent Jack Ehle

investigated the incident.   Following his investigation, L.E. Myers terminated three

employees: Law, Dowdy, and foreman Jeff Erman (Erman).

       {¶ 10} Hewitt filed a workers’ compensation claim that was allowed for a number

of conditions, including secondary burns to the right: forearm, axilla, thumb, and wrist,

third degree burns to the right hand and arm, right median nerve injury, major depression,

moderate posttraumatic stress disorder, and Reflex Sympathetic Dystrophy (RSD) of the

right upper limb.

       {¶ 11} At the conclusion of Hewitt’s case, L.E. Myers moved for directed verdict,

raising four issues. L.E. Myers argued it was entitled to judgment as a matter of law with

respect to: (1) liability under R.C. 2745.01; (2) future injury; (3) past non-economic

damages; and (4) punitive damages. The trial court denied L.E. Myers’ motion with
respect to future injury, past non-economic damages, and punitive damages. However,

the trial court found that Hewitt failed to prove his case with respect to R.C. 2745.01(A)

and (B). As a result, this limited Hewitt’s theory of recovery to R.C. 2745.01(C). L.E.

Myers did not present any witnesses, and its renewed motion for directed verdict was

denied by the trial court. The jury returned a verdict in Hewitt’s favor, awarding him

$597,785 in compensatory damages.            L.E. Myers then moved for judgment

notwithstanding the verdict (JNOV), which the trial court denied.

      {¶ 12} L.E. Myers now appeals, raising the following two assignments of error for

review.

      ASSIGNMENT OF ERROR ONE

      “The trial court erred in denying [L.E. Myers’] motion for directed
      verdict and JNOV.”

      ASSIGNMENT OF ERROR TWO

      “In the alternative, L.E. Myers was entitled to partial JNOV on
      Hewitt’s claim for future damages.”

                                      Standard of Review

      {¶ 13} We employ a de novo standard of review when reviewing a motion for

directed verdict and a JNOV because these motions present questions of law and not

factual issues. Nationwide Mut. Fire Ins. Co. v. Guman Bros. Farm, 73 Ohio St.3d 107,

108, 1995-Ohio-214, 652 N.E.2d 684; Grau v. Kleinschmidt (1987), 31 Ohio St.3d 84, 90,

509 N.E.2d 399.

                  Directed Verdict and Judgment Notwithstanding the Verdict
      {¶ 14} Civ.R. 50 sets forth the standard for granting a motion for a directed verdict

and a motion for JNOV:

      “When a motion for directed verdict has been properly made, and the
      trial court, after construing the evidence most strongly in favor of the
      party against whom the motion is directed, finds that upon any
      determinative issue reasonable minds could come to but one conclusion
      upon the evidence submitted and that conclusion is adverse to each
      party, the court shall sustain the motion and direct a verdict for the
      moving party as to that issue. Id. at (A)(4).4

      “Whether or not a motion to direct a verdict has been made or
      overruled * * * a party may move to have the verdict and any judgment
      entered thereon set aside and to have judgment entered in accordance
      with his motion; or if a verdict was not returned, such party, * * * may
      move for judgment in accordance with his motion. A motion for a new
      trial may be joined with this motion, or a new trial may be prayed for
      in the alternative.” Id. at (B).

      {¶ 15} In Posin v. A.B.C. Motor Court Hotel, Inc. (1976), 45 Ohio St.2d 271, 275,

344 N.E.2d 334, the Ohio Supreme Court stated:

      “The test to be applied by a trial court in ruling on a motion for
      judgment notwithstanding the verdict is the same test to be applied on
      a motion for a directed verdict. The evidence adduced at trial and the
      facts established by admissions in the pleadings and in the record must
      be construed most strongly in favor of the party against whom the
      motion is made, and, where there is substantial evidence to support his
      side of the case, upon which reasonable minds may reach different
      conclusions, the motion must be denied. Neither the weight of the
      evidence nor the credibility of the witnesses is for the court’s
      determination in ruling upon either of the above motions. McNees v.
      Cincinnati Street Ry. Co. (1949), 152 Ohio St. 269, 89 N.E.2d 138; Ayers


      4“The  ‘reasonable minds’ test of Civ.R. 50(A)(4) calls upon the court only to
determine whether there exists any evidence of substantial probative value in
support of that party’s claim.” Ruta v. Breckenridge-Remy Co. (1982), 69 Ohio
St.2d 66, 69, 430 N.E.2d 935, citing Hamden Lodge v. Ohio Fuel Gas Co. (1934), 127
Ohio St. 469, 189 N.E. 246.
        v. Woodard (1957), 166 Ohio St. 138, 140 N.E.2d 401; Civ.R. 50(A) and
        (B).”


                                Employer Intentional Tort Statute

        {¶ 16} R.C. 2745.01, the employer intentional tort statute, provides in pertinent

part:

        “(A) In an action brought against an employer by an employee * * * for
        damages resulting from an intentional tort committed by the employer
        during the course of employment, the employer shall not be liable
        unless the plaintiff proves that the employer committed the tortious act
        with the intent to injure another or with the belief that the injury was
        substantially certain to occur.

        “(B) As used in this section, ‘substantially certain’ means that an
        employer acts with deliberate intent to cause an employee to suffer an
        injury, a disease, a condition, or death.

        “(C) Deliberate removal by an employer of an equipment safety guard
        or deliberate misrepresentation of a toxic or hazardous substance
        creates a rebuttable presumption that the removal or
        misrepresentation was committed with intent to injure another if an
        injury or an occupational disease or condition occurs as a direct
        result.”

        {¶ 17} L.E. Myers states that “[t]he sole liability issue in this appeal is whether

Hewitt presented sufficient evidence to trigger the rebuttable presumption of intent to

injure associated with the ‘[d]eliberate removal by an employer of an equipment safety

guard’ where ‘an injury * * * occurs as a direct result.’” However, L.E. Myers had the

opportunity to present evidence to rebut this presumption, but instead rested its case

without presenting any witnesses.
      {¶ 18} L.E. Myers argues the trial court erred when it found that R.C. 2745.01(C)

“‘doesn’t mean’ that L.E. Myers is entitled to judgment as a matter of law where ‘people

in a supervisory capacity’ instructed Hewitt ‘that the use of rubber gloves and sleeves was

not necessary * * * on that morning.”              L.E. Myers claims that the trial court’s

construction is inconsistent with the plain text of the statute. L.E. Myers contends the

phrase “equipment safety guard” applies to items that not only have as their object the

safety of the employee, but are also a part of a piece of equipment. As a result, it claims

that R.C. 2745.01(C) is limited to cases involving the deliberate removal of a safety guard

from equipment.

      {¶ 19} L.E. Myers further claims that its interpretation of R.C. 2745.01(C) is

supported by the Ohio Supreme Court’s ruling in Fyffe v. Jeno’s Inc. (1991), 59 Ohio

St.3d 115, 570 N.E.2d 1108. In Fyffe, the court interpreted similar language in former

employer    intentional   tort   statute,   R.C.    4121.80(G)(1),   which   provided   that:

“‘[d]eliberate removal by the employer of an equipment safety guard * * * is evidence,

the presumption of which may be rebutted, of an act committed with the intent to injure

another * * *.’” Id. at 119.5 The Fyffe court stated that the “deliberate removal by the

employer of an equipment safety guard” means “that the employer has deliberately

removed a safety guard from equipment which employees are required to operate[.]” Id.




      5R.C. 4121.80 was declared unconstitutional by the Ohio Supreme Court in
Brady v. Safety-Kleen Corp. (1991), 61 Ohio St.3d 624, 576 N.E.2d 722.
         {¶ 20} We note that the General Assembly has not provided a definition of

“equipment safety guard” or “deliberate removal” for the purposes of R.C. 2745.01(C).

L.E. Myers would have us construe R.C. 2745.01(C) in a way that limits recovery to

situations only where employees are injured while working with equipment, such as a

machine or press. We decline to do so.

         {¶ 21} Had the General Assembly envisioned that the presumption would be

limited to injuries attributable to a “safety guard” that should have been attached to

machinery “which employees are required to operate,” then such terms would have been

included in R.C. 2745.01(C). A reading reveals that these terms are absent from the

statute. If we accept L.E. Myers’ interpretation, then employees who, by the very nature

of their profession, work with equipment other than a machine or press would be barred

from recovery under R.C. 2745.01(C). Hewitt points out this court’s recent decision in

Houdek v. ThyssenKrupp Materials N.A., Inc., Cuyahoga App. No. 95399,

2011-Ohio-1694, where we stated that the “employer tort has not been abolished, but

rather constrained. Whether an employer tort occurs in the workplace depends on the

facts and circumstances of each case.” Id. ¶11. For the following reasons, we find that

there was substantial evidence that L.E. Myers deliberately removed an equipment safety

guard.

         {¶ 22} When interpreting a statute, “a court’s paramount concern is the legislative

intent in enacting the statute. In determining legislative intent, the court first looks to the

language in the statute and the purpose to be accomplished. Words used in a statute must
be taken in their usual, normal, or customary meaning. It is the duty of the court to give

effect to the words used and not to insert words not used. Where the language of a

statute is plain and unambiguous and conveys a clear and definite meaning, there is no

need to apply rules of statutory interpretation.”        (Internal citations and quotations

omitted.) State ex rel. Richard v. Bd. of Trustees of the Police & Firemen’s Disability &

Pension Fund, 69 Ohio St.3d 409, 411-412, 1994-Ohio-126, 632 N.E.2d 1292.

        {¶ 23} Furthermore, “[t]he presumption always is, that every word in a statute is

designed to have some effect, and hence the rule that, ‘in putting a construction upon any

statute, every part shall be regarded, and it shall be so expounded, if practicable, as to

give some effect to every part of it.’” Turley v. Turley (1860), 11 Ohio St. 173, 179,

citing Commonwealth v. Alger (Mass.1851), 61 Mass. 53, 7 Cush. 53, 89. (Emphasis in

original.) See, also, R.C. 1.47(B), which provides that: “[i]n enacting a statute, it is

presumed that * * * [t]he entire statute is intended to be effective.”

        {¶ 24} We find the recent interpretation of the phrases “deliberate removal” and

“equipment safety guard” by the Sixth District Court of appeals in Fickle v. Conversion

Technologies Intl., Inc., Williams App. No. WM-10-016, 2011-Ohio-2960, instructive.

In Fickle, the plaintiff was injured “when her left hand and arm became caught in the

pinch point of a roller at the rewind end of a Gravure Line adhesive coating machine[,

which is equipped with a ‘jog/continuous’ switch].” Id. at ¶2. The Fickle court relied

on the plain and ordinary meaning of the undefined terms in R.C. 2745.01(C) and found

that:
      “‘[D]eliberate’ as used in the statute means “‘characterized by or
      resulting from careful and thorough consideration – a deliberate
      decision.’” [Forwerck v. Principle Business Ents., Inc., Williams App.
      No. WD-10-040, 2011-Ohio-489], quoting Merriam-Webster’s
      Collegiate Dictionary (10 Ed.1996) 305.

      “* * *

      “‘[R]emove’ is defined in Merriam-Webster’s Collegiate Dictionary (10
      Ed.2000) 987 as ‘to move by lifting, pushing aside, or taking away or
      off’; also ‘to get rid of: ELIMINATE.’” Contrary to the assertions of
      [the employer], however, this does not mean that a guard must ‘be
      taken off of the equipment and made unavailable for use for there to be
      a rebuttable presumption of intent [to injure].’ Removal of a safety
      guard does not require proof of physical separation from the machine,
      but may include the act of bypassing, disabling, or rendering
      inoperable.

      “Combining the above definitions, and considering the context in which
      the phrase is used in the statute, we find that ‘deliberate removal’ for
      purposes of R.C. 2745.01(C) means a considered decision to take away
      or off, disable, bypass, or eliminate, or to render inoperable or
      unavailable for use. Id. at ¶30-32.6

      “* * *

      “With respect to ‘equipment safety guard,’ * * * [t]he General
      Assembly has not manifested any intent to give ‘equipment safety
      guard’ or its component terms a technical meaning. There is nothing
      in the statute or the case law that suggests the General Assembly
      intended to incorporate any of the various equipment-specific or
      industry-specific definitions of guard appearing throughout the


      6In  footnote 2, the Fickle court noted “that R.C. 2745.01(C) does not require
proof that the employer removed an equipment safety guard with the intent to
injure in order for the presumption to arise. The whole point of division (C) is to
presume the injurious intent required under divisions (A) and (B). It would be
quite anomalous to interpret R.C. 2745.01(C) as requiring proof that the employer
acted with the intent to injure in order create a presumption that the employer
acted with the intent to injure. Such an interpretation would render division (C) a
nullity.”
administrative or OSHA regulations, or for any agency or regulatory
measure to be considered a definitional source.

“In some cases, courts have given a technical meaning to an undefined
term where the statute regulates a specialized industry or field of
practice and the term has acquired a technical or particular meaning in
that industry or field. See Hoffman v. State Med. Bd. of Ohio, 113 Ohio
St.3d 376, 865 N.E.2d 1259, 2007-Ohio-2201, ¶26; State v. Rentex, Inc.
(1977), 51 Ohio App.2d 57, 365 N.E.2d 1274, paragraph one of the
syllabus. But R.C. 2745.01 is not regulatory in nature and is not
directed at the removal of an equipment safety guard in any particular
industry or from any particular type of machine. Moreover, the term
‘guard’ has not acquired a particular meaning as a ‘barrier’ under the
regulations. Depending on the type of equipment and industry,
acceptable methods of ‘guarding’ under the regulations include various
devices and mechanisms that do not constitute a physical barrier
erected between the employee and the danger, such as two-hand
controls, pull-back guards, hold-back guards, inch controls, and
electronic eye safety circuits. See, e.g., Ohio Adm.Code 4123:1-5-11(E)
and 4123:1-5-10(C); Section 1910.255(b)(4), Title 29, C.F.R.

“In Bishop v. Dayton (Feb. 5, 1990), 2d Dist. No. 11634, Grady, J.,
concurring, explained that the principle of construing undefined
statutory terms according to their generally accepted meaning should
be applied in defining “equipment safety guard” under former R.C.
4121.80(G)(1) * * *:

‘The General Assembly has not provided a definition of “equipment
safety guard” as that term is used in the statute. A review of the
legislative history, staff notes, and Committee Reports, also fail [sic] to
provide any guidance or understanding of the meaning of that term.
Therefore, it can only be defined according to the common
understanding of the meaning of the words used.’

“‘Guard’ is defined as ‘a protective or safety device; specif: a device
for protecting a machine part or the operator of a machine.’
Merriam-Webster’s Collegiate Dictionary, supra, at 516. ‘Safety’
means ‘the condition of being safe from undergoing or causing hurt,
injury, or loss.’ Id. at 1027, 365 N.E.2d 1274. And ‘equipment’ is
defined as ‘the implements used in an operation or activity:
APPARATUS.’ Id. at 392, 365 N.E.2d 1274.” Id. at ¶33-38.
       {¶ 25} The appellants in Fickle argued that the term equipment safety guard is

“‘any device designed to prevent injury or to reduce the seriousness of injury.’” The

court stated it agreed with appellants that a “safety guard” encompasses something more

than an actual physical structure or barrier erected between the employee and the danger,

but did not agree with appellants’ definition. Id. The Fickle court concluded that “as

used in R.C. 2745.01(C), an ‘equipment safety guard’ would be commonly understood to

mean a device that is designed to shield the operator from exposure to or injury by a

dangerous aspect of the equipment.” Id. at ¶43.

       {¶ 26} In applying its interpretation of deliberate removal of an equipment safety

guard to the facts of the case, the Fickle court found that under R.C. 2745.01(C), “[t]he

jog control and emergency stop cable * * * were not designed to prevent an operator from

encountering the pinch point on the rewind roller and, therefore, are not equipment safety

guards[.]” Id. at ¶44.

       {¶ 27} While we do not agree with the limitation the Fickle court placed on the

definitions to those devices that prevent the worker from physical contact with the

“danger zone” of the machine and its operation, we find the definitions persuasive.

       {¶ 28} We note the Sixth District Court of Appeals examined another employer

intentional tort case under R.C. 2745.01(C) in McKinney v. CSP of Ohio, LLC, Wood

App. No. WD-10-070, 2011-Ohio-3116, and found that the appellant, McKinney,

established a rebuttable presumption that the employer removed an equipment safety

guard with the intent to injure. Id. at ¶28.
       {¶ 29} In McKinney, a coworker of McKinney’s, with over 25 years of experience,

advised her supervisor that the machine press she was assigned to was not working

properly. The supervisor advised the coworker to continue working the press and that he

would call maintenance. However, maintenance never came to check on the machine

press. When her shift ended, the coworker forgot to tell McKinney that the press was not

working properly. McKinney, who recently started working at CSP, was injured shortly

after she began working on the press. Relying on Forwerck and Fickle, the McKinney

court stated that:

       “It is undisputed that the press at issue was improperly programmed at
       the time of [McKinney’s] injury. It is also undisputed that had the
       press been properly programmed, certain safety devices would have
       been in place and [McKinney] would not have been injured. To that
       end, we agree with [McKinney] that the improper programming
       amounted to the removal of a safety device in that the result was to
       render the T-stand button and the safety curtains inoperable.

       “Given the deposition testimony in this case that a supervisor was
       notified there was a problem with the press, a complaint he either
       ignored or did not appreciate the seriousness of, and, given the
       testimony that the workers were told to keep running the press after
       the complaint, and given the testimony from [the employer’s]
       supervisor that ‘none of the right people were present’ to ensure that
       the two safety measures were on press 5 the night of [McKinney’s]
       accident, we find that [McKinney] has established a rebuttable
       presumption that the removal was committed with intent to injure.”
       Id. at ¶27-28.

       {¶ 30} Turning to the instant case, we find that the trial court properly denied L.E.

Myers’ motion for directed verdict and motion for JNOV. Given the definitions above,

we find that the protective rubber gloves and sleeves are equipment safety guards under

R.C. 2745.01(C). The protective rubber gloves and sleeves are equipment designed to be
a physical barrier, shielding the operator from exposure to or injury by electrocution (the

danger). By virtue of Hewitt’s profession, these are the equipment safety guards he has

to protect himself while working on energized lines.

      {¶ 31} Hewitt, a second-step apprentice, was injured after his supervisor instructed

him to work alone and unsupervised in the bucket, without his safety equipment. Hewitt

did not wear his equipment safety guards because Law told him that he “shouldn’t need

no rubbers going up to work on the line.” Hewitt expressed his concern about working

alone in the bucket, but Law assured him that he would be okay. Cromity confirmed that

he and crew foreman Dowdy discussed that the weather was expected to be hot that day

and made the decision to instruct the apprentices not to wear their rubber gloves and

sleeves since the primary line was de-energized. As a result of this incident, L.E. Myers

terminated three employees, Law, Dowdy, and Erman.

      {¶ 32} Moreover, according to ALBAT safety regulations, a second-step

apprentice lineman should not work with greater than 500 volts of electricity and should

not work alone in a bucket.           The energized line that Hewitt touched carried

approximately 7,200 volts.     Ehle testified the work that Hewitt had been assigned

required him to wear his rubber gloves and sleeves, regardless of the fact that he was

working on de-energized lines because it was possible that the lines could become

energized.   He acknowledged that working on primary lines without rubber gloves

“would be like committing suicide.”
       {¶ 33} In addition, OSHA regulations require “[e]mployees working in areas

where there are potential electrical hazards shall be provided with, and shall use,

electrical protective equipment that is appropriate for the specific parts of the body to be

protected and for the work to be performed.” 29 C.F.R. 1910.335(a)(1)(i).

       {¶ 34} Just as in McKinney, in the instant case, L.E. Myers’ actions cannot be

described as reckless. Rather, after thorough consideration, L.E. Myers’ supervisors

made a deliberate decision to place Hewitt in close proximity to energized wires without

wearing protective rubber gloves or sleeves. Their actions amounted to the deliberate

removal of an equipment safety guard when they instructed Hewitt, a second-step

apprentice lineman, not to wear his protective gloves and sleeves and by sending him

alone and unsupervised up in the bucket to work with excessive amounts of electricity,

despite the known safety measures and risks.

       {¶ 35} Finally, L.E. Myers had the opportunity to rebut the presumption in

R.C. 2745.01(C), but instead chose not to present any witnesses. When a rebuttable

presumption exists, such presumption prevails until rebutted by evidence to the contrary.

See Biery v. Pennsylvania RR. Co. (1951), 156 Ohio St. 75, 99 N.E.2d 895, paragraph

two of the syllabus (“In an action based on negligence, the presumption exists that each

party was in the exercise of ordinary care and such presumption prevails until rebutted by

evidence to the contrary). See, also, Ferrando v. Auto-Owners Mut. Ins. Co., 98 Ohio

St.3d 186, 2002-Ohio-7217, 781 N.E.2d 927, ¶ 91 (In cases where the insured breaches

the subrogation clause in an underinsured motorist policy, “a presumption of prejudice to
the insurer arises, which the insured party bears the burden of presenting evidence to

rebut”).   Likewise, under R.C. 2745.01(C), a presumption exists that the deliberate

removal by an employer of an equipment safety guard was committed with intent to injure

another if an injury occurs as a direct result. In the instant case, L.E. Myers failed to

sustain its burden and present evidence to the contrary. Thus, the trial court did not err

when it denied L.E. Myers’ motion for directed verdict and motion for JNOV.

       {¶ 36} Accordingly, the first assignment of error is overruled.

                                         Future Damages

       {¶ 37} In the alternative, L.E. Myers argues in its second assignment of error that

the trial court erred when it denied its motion for JNOV with respect to Hewitt’s claim for

future damages. L.E. Myers argues the trial court erred when it failed to sever and

deduct from the $597,785 judgment those portions of Hewitt’s award that represented

future economic ($283,500) and non-economic ($15,000) loss. It further argues there

was insufficient evidence as to the permanency of Hewitt’s injuries to send that issue to

the jury. L.E. Myers cites Day v. Gulley (1963), 175 Ohio St. 83, 191 N.E.2d 732, in

support of its argument.

       {¶ 38} In Day, the Ohio Supreme Court reviewed the judgment in a personal injury

action and held that:

       “[W]here the plaintiff’s injuries are subjective in character and there is
       no expert medical evidence as to future pain, suffering, permanency of
       injuries or lasting impairment of health, it is prejudicial error for the
       trial court to charge the jury in its general instructions that, ‘in
       determining the amount of damages, the jury should consider the
       nature and extent of the injuries, whether or not the injuries are in all
       probability permanent or temporary only; the pain and suffering
       plaintiff has endured and with reasonable certainty will endure in the
       future.’” Id. at syllabus.

       {¶ 39} The Day court further stated:

       “‘[I]f the injury is of an objective nature (such as the loss of an arm,
       leg, or other member) the jury may draw their conclusions as to future
       pain and suffering from that fact alone (the permanency of such injury
       being obvious); whereas there must be expert evidence as to future pain
       and suffering or permanency where the injury is subjective in
       character.’” Id. at 86, quoting 115 A.L.R. 1149, 1150.

       {¶ 40} In Powell v. Montgomery (1971), 27 Ohio App.2d 112, 119, 272 N.E.2d

906, the Fourth District Court of Appeals interpreted the Day decision to mean that “an

injury is ‘objective’ when, without more, it will provide an evidentiary basis for a jury to

conclude with reasonable certainty that future damages, such as medical expenses will

probably result.” Id., citing Spargur v. Dayton Power & Light Co. [1959], 109 Ohio

App. 37, 163 N.E.2d 786; see, also, Hammerschmidt v. Mignogna (1996), 115 Ohio

App.3d 276, 281-282, 685 N.E.2d 281 (where this court held “[a]n award of future

damages is limited to damages reasonably certain to occur from the injuries”).

       {¶ 41} L.E. Myers contends the injury due to RSD was subjective in nature and

there was no expert medical testimony establishing that the pain experienced by Hewitt

was permanent in nature or would continue in the future. We disagree.

       {¶ 42} In the instant case, Hewitt submitted evidence that RSD is an “objective”

injury. Doctor Kevin Trangle, M.D. (Dr. Trangle) testified that he is board certified in

internal, occupational, environmental, and preventative medicine. The majority of his

practice is focused on work-related injuries. We note that L.E. Myers initially retained
Dr. Trangle to examine Hewitt, but later he testified as an expert witness for Hewitt. He

confirmed that the BWC allowed claims for: secondary burns to the right forearm, axilla,

thumb, and wrist, third degree burns to the right hand and arm, right median nerve injury,

major depression, moderate posttraumatic stress disorder, and RSD.

      {¶ 43} Dr. Trangle examined Hewitt in September 2008.          He testified that he

based his diagnosis on his examination of Hewitt and several medical criteria, in

conjunction with the 32 records and reports he reviewed for the evaluation, which

included injury reports, BWC records, medical records, psychological records,

occupational therapy records, and work ability reports.

      {¶ 44} Dr. Trangle testified that Hewitt had very dark, thick skin covering his

entire right arm, from his wrist to his underarm. The coloration of Hewitt’s skin resulted

from the burn scarring. Dr. Trangle determined with an objective degree of medical

certainty that Hewitt suffers from RSD as a result of touching the energized wire. He

testified that RSD is caused by a break in the “feedback loop” from the nerves at the

injury to the spinal cord causing people to stop using their extremity. Over time, people

with RSD suffer from changes in skin color, definition, and elasticity, swelling, and

atrophy. In addition, the victim can suffer intractable pain, which “doesn’t respond

easily to medication or other methods of treatment.”

      {¶ 45} Hewitt suffered injuries to his right hand, wrist, arm, and underarm in the

form of burn scarring and limited mobility, with the permanency of those injuries being

obvious.   Furthermore, expert testimony from Dr. Trangle established the objective
nature of Hewitt’s injuries. Thus, Hewitt provided an evidentiary basis for a jury to

conclude with reasonable certainty that future damages will probably result.

      {¶ 46} Based on the foregoing, we are unpersuaded that the trial court erred in

allowing Hewitt’s claim for future damages to go to the jury and in refusing to grant a

JNOV on the issue of future damages.

      {¶ 47} Thus, the second assignment of error is overruled.

      {¶ 48} Accordingly, judgment is affirmed.

      It is ordered that appellee recover from appellants costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.




      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY EILEEN KILBANE, ADMINISTRATIVE JUDGE
PATRICIA A. BLACKMON, J., and
FRANK D. CELEBREZZE, JR., J., CONCUR